ORDER

PER CURIAM.
Anthony S. Williams (Defendant) appeals from judgment upon his convictions by a jury for one count of attempted robbery in the first degree (Count I), in violation of Section 569.020, RSMo 2000 1, one count of murder in the second degree (Count III), in violation of Section 565.021, and two counts of armed criminal action (Counts II and IV), in violation of Section 571.015. The trial court sentenced Defendant, as a prior offender, to 15 years’ imprisonment for Count I, 30 years’ imprisonment for count III, 30 years’ imprisonment for Count II, and 30 years’ imprisonment for Count IV, each sentence to run concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further refer-enees are to RSMo 2000.